Citation Nr: 1541498	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-07 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to July 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In June 2014, an informal hearing with a Decision Review Officer (DRO) was held at the RO.  An informal conference report is of record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's tinnitus had its onset during active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board finds that the evidence of record supports a finding of service connection for tinnitus.  First, the Veteran has a current diagnosis of tinnitus; a November 2012 VA examiner diagnosed tinnitus and the Veteran has provided competent and credible statements with regard to current ringing in his ears.  See 38 C.F.R. §§ 3.303(a), Shedden, 381 F.3d at 1167; Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Second, there is evidence of an in-service event, disease, or injury as the Veteran provided competent and credible statements that he was exposed to loud noises as the result of his military occupational specialty (MOS) as a power generator equipment operator and mechanic.  The Veteran reported that he worked in the motor pool servicing generators and equipment.  He also stated that he started experiencing tinnitus during service as a result of this daily, high level, noise exposure.  See March 2012 claim.  His statements are credible because they are consistent with the circumstances of his MOS.  See 38 C.F.R. § 3.303(a); Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Shedden, 381 F.3d at 1167.  The record is thus clear that the Veteran currently has tinnitus, and he experienced noise exposure during service.

Third, the remaining question is whether the evidence of record shows that the Veteran's current diagnosis of tinnitus is related to in-service noise exposure.  The Veteran was afforded a November 2012 VA audiological examination and addendum opinions in January 2013 and January 2015.  The Veteran reported military noise exposure to include basic training, diesel generators, equipment maintenance, and motor pools.  He reported that hearing protection was worn on occasion.  With respect to recreational and post-service noise exposure, he did report that he occasionally hunted and drove a municipal brush truck.  The Veteran stated that he could not remember when his tinnitus began, but that he has always had it.  

The January 2013 examiner opined that it would be speculative to determine the etiology of the onset of tinnitus.  Here, the examiner concluded that there was evidence of pre-existing acoustic trauma to the right ear based on a review of the 1969 enlistment audiogram findings.  Also, the examiner referred to the Veteran's statement that he always had tinnitus as indicative of a pre-existing condition.  In addition, he observed that in his March 2012 claim, the Veteran reported his tinnitus began on January 1, 1969, which predated his enlistment by several months.  The examiner stated that tinnitus is often associated with acoustic trauma.  The examiner opined that since the Veteran had hazardous noise exposure prior to service, during service and after service, he could only resort to mere speculation as to whether or not the tinnitus originated while in service.  

The January 2015 examiner was requested to comment on whether tinnitus, if it had indeed pre-existed service, worsened or was permanently aggravated during service.  The examiner concurred that the onset of tinnitus cannot be determined without resorting to speculation.  The examiner stated that there is no objective way to quantify tinnitus and no way to objectively determine the presence of onset of tinnitus.  Therefore there is no evidence of worsening of tinnitus over any period of time she stated.  The Board finds that these opinions, which concur that it is speculative to provide any etiological opinion, are of little to no probative value as the rationale provided for that conclusion is incomplete.

The Veteran, however, has provided consistent testimony of in-service onset of tinnitus that has existed since that time.  The Veteran stated that the ringing in his ears was caused by the same in-service acoustic trauma that caused his service-connected hearing loss.  See February 2015 representative statement.  He also reported that he has suffered from tinnitus since he was in the military.  See March 2014 VA Form 9.  The Veteran's reported history as to the in- service onset and ongoing nature of the ringing since service is assigned more probative weight than the VA examiners' opinions.  The Veteran provided a more detailed explanation of the onset, nature, and duration of symptoms and the Board does not find his testimony not credible.  The Veteran's competent and credible assertions as to the onset of tinnitus during service and its existence since that time, are sufficient to support the Veteran's contentions that his disabilities are related to service.  The Board concludes that a grant of service connection tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the award of monetary benefits. 




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


